Citation Nr: 9932243	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  94-42 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of exposure 
to mustard gas, including a bone marrow disorder, a blood 
disorder, a skin disorder, sterility, and arthritis of the 
spine.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active service from August to November 1943.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to service connection 
for residuals of exposure to mustard gas, including a bone 
marrow disorder, a blood disorder, a skin disorder, 
sterility, and arthritis of the spine.

FINDINGS OF FACT

1.  The record contains no competent evidence that the 
veteran was exposed to mustard gas or other vesicant agents 
during his active military service.

2. The record contains no competent and conclusive medical 
evidence that the veteran has a current disability resulting 
from his exposure to mustard gas or other vesicant agents.

3. The veteran's claim for service connection for arthritis, 
sterility, a bone marrow disorder, a blood disorder, and a 
skin disorder claimed as residuals of his exposure to mustard 
gas or other vesicant agents during his active military 
service is not plausible.

CONCLUSION OF LAW

The claims of entitlement to service connection for 
arthritis, sterility, a bone marrow disorder, a blood 
disorder, and a skin disorder, claimed as being due to 
exposure to mustard gas, are not well grounded.  38 U.S.C.A. 
§§ 101(16), 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.316 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Also, service connection may be 
granted on a presumptive basis for certain enumerated 
disabilities.  With respect to cases involving allegations of 
mustard gas exposure, where the appellant can show exposure 
to certain vesicant agents and current manifestations of a 
presumptive disease, no more evidence is necessary to 
establish a well-grounded claim.  38 C.F.R. § 3.316; see 
also, Brock v. Brown, 10 Vet. App. 155, 162-63 (1997).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one that is meritorious 
on its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet. App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

The veteran contends that he was exposed to mustard gas 
during his has active service while in basic training at Camp 
Gruber, Oklahoma.  He testified in August 1999 that in early 
October 1943, he and other personnel entered a gas chamber 
with their masks on, emerged from the chamber on the other 
side, removed their masks, and crawled through bushes, weeds, 
and grass which was were covered with a gel substance which 
looked like mustard.  The following morning he went to the 
base hospital with symptoms of headache and a burning 
sensation on areas of his body.  According to the veteran, he 
was hospitalized for 43 days.  Thereafter, he was seen by a 
medical board and was discharged from service.  The veteran 
testified that his current skin symptoms included breaking 
out pustules on his right hand, legs, and feet.  The veteran 
further contends that the in-service exposure to mustard gas 
resulted in his developing a bone marrow disorder, a blood 
disorder, a skin disorder, arthritis of the spine, and 
sterility.

The applicable regulatory provisions pertaining to mustard 
gas exposure specify the various diseases for which service 
connection may be presumed due to exposure to specified 
vesicant agents during active military service.  38 C.F.R. 
§ 3.316 (1999).  When there was full-body exposure to 
nitrogen or sulfur mustard during active service, the 
specified diseases are chronic conjunctivitis, keratitis, 
corneal opacities, scar formation, nasopharyngeal cancer, 
laryngeal cancer, lung cancer (excluding mesothelioma), and 
squamous cell carcinoma of the skin.  38 C.F.R. § 3.316 
(a)(1) (1999).  When there was full-body exposure to nitrogen 
or sulfur mustard or Lewisite during active service, the 
specified disease are chronic laryngitis, chronic bronchitis, 
chronic emphysema, chronic asthma, or chronic obstructive 
pulmonary disease (COPD).  38 C.F.R. § 3.316(a)(2) (1999).  
When there was full-body exposure to nitrogen mustard during 
active service, the specified disease is acute nonlymphocytic 
leukemia.  38 C.F.R. § 3.315(a)(3) (1999).  Service 
connection will be denied where the claimed condition is due 
to the veteran's own willful misconduct or where affirmative 
evidence establishes a nonservice-related condition or event 
as the cause of the claimed condition.  38 C.F.R. § 3.316(b) 
(1999).

The claims file does not contain any service medical records.  
In response to the RO's June 1993 request for records, the 
National Personnel Records Center (NPRC) advised that the 
veteran's service medical records were probably destroyed in 
a fire at the NPRC.  However, the NPRC provided a report of 
information created by the Office of the Surgeon General 
(SGO), Department of the Army.  The SGO report indicates that 
the veteran was hospitalized for 44 days beginning in October 
1943.  The reported diagnosis was unspecified psychoneurosis, 
a disorder that was found to have existed prior to service.

In its October 1993 rating decision, the RO's rating Board 
reasoned that Camp Gruber Oklahoma was not one of the bases 
where the Army conducted research into the effects of 
chemical warfare.  The basis of that conclusion is not 
apparent from information contained in the claims file.  
However, in August 1999, the RO was advised that a list of 
mustard gas-exposed veterans maintain at the Department of 
Veterans Affairs (VA's) central office did not contain the 
veteran's name.

The Board has reviewed the entire record and finds that the 
veteran's claims for service connection for arthritis and 
sterility, and disorders of the bone marrow, blood, and skin 
due to mustard gas exposure are not well grounded.  

Initially, the Board finds no competent evidence that the 
veteran was, in fact, exposed to mustard gas or any other 
vesicant agent during his active military service.  While the 
veteran is competent to describe his observations and 
symptoms during and after an exercise during his active 
military service, the record contains no indication that he 
has the expertise to conclude that he was exposed to mustard 
gas or another vesicant agent.  Other than the veteran's own 
assertion that he was so exposed, the record is devoid of any 
record or opinion that supports his assertion.

Although the record contains some medical evidence that the 
veteran has current disability from arthritis and sterility, 
those disorders were not shown in service and are not among 
those diseases which are listed in the regulation and are 
subject to presumptive service connection based on mustard 
gas exposure.  The record contains no competent medical 
evidence that the veteran has current disability from a bone 
marrow or blood disorder.  In any event, those disorders are 
also not among the specific diseases which are subject to 
presumptive service connection when the veteran was exposed 
to mustard gas.

Some skin disorders may be presumed to be service connected 
when the veteran is shown to have been exposed to mustard 
gas.  However, the medical evidence in the claims folder 
indicates that the veteran's skin disorder, diagnosed during 
the most recent VA dermatology examination as tinea manus, 
tinea pedis, and tinea corporis, is due to a fungal 
infection.  The record contains no competent medical evidence 
that those conditions were present in service or that the 
veteran has any other current skin disability contemplated by 
the regulation as subject to presumptive service connection 
when there has been mustard gas exposure.

The Board concludes that the claims for service connection 
for arthritis, sterility, and disorders of the bone marrow, 
blood, and skin claimed as residuals of mustard gas exposure 
during service are not viable.  

Notwithstanding the fact that the presumption of service 
connection is not applicable to the claimed disorders, the 
veteran is not precluded from establishing service connection 
with proof of actual, direct causation.  See Combee v. Brown, 
34 F.3d 1039, 1040 (1995).   However, in this case, there is 
no competent medical evidence which indicates that the 
veteran's arthritis or sterility was caused by exposure to 
mustard gas or other vesicant agents.  The veteran's own 
assertions of such a causal relationship are afforded no 
probative weight in the absence of evidence that he has the 
expertise to render opinions about medical causation.  See 
Espiritu. V. Derwinski, 2 Vet. App. 492 (1992).  As noted 
above, the record contains no competent medical evidence that 
the veteran has current disability from a blood or bone 
marrow disorder.  As to all of the claimed disorders, 
including the veteran's skin disorder, there is no competent 
medical evidence of a possible nexus with in-service mustard 
gas exposure, as the record contains no competent evidence 
that the veteran was so exposed. 

Finally, the Board has carefully considered the statement 
contained in an April 1997 VA compensation examination to the 
effect that the veteran has a skin disorder in his right hand 
that is "related" to exposure to mustard gas.  

In view of this assessment, further VA special dermatological 
consultation was ordered by the RO and conducted in June 
1998.  The dermatology consultant stated that if the veteran 
did in fact experience widespread injury to his hand 
(chemical or otherwise), this may have resulted in a decrease 
resistance in this hand, and therefore, to an increase 
susceptibility to a dermatophyte infection.  In this sense 
only it could be possible that the veteran's dermatophyte 
infection is a result of a previous mustard gas injury.  The 
physician further pointed out that he could not tell whether 
this might have occurred.  He added, however, that every 
uncomplicated injury from such an exposure (mustard gas) 
would also have healed in just a few weeks.  Finally, he 
indicated that it should be mentioned that the veteran's 
underlying diabetes contributes to the chronicity of his 
dermatophyte infection.

This evidence, particularly the statement made in the report 
of the 1997 compensation does not suffice to render the 
veteran's claim for service connection for a skin disorder 
well grounded, as the record contains no evidence 
establishing that the veteran was, in fact, exposed to 
mustard gas.  In any event, a bare conclusion, even one 
written by a medical professional, without a factual 
predicate in the record is not competent evidence.  See 
Miller v. West, 11 Vet.App. 345, 348 (1998).  Furthermore, 
the dermatology consultant in 1998 noted that he could not 
tell whether the veteran's exposure might have occurred, and 
even if it did, any injury would have healed in just a few 
weeks.  

It should be noted that any type of medical statement that 
employs less-than-conclusive language is insufficient to 
support the plausibility of a valid claim.  An opinion that 
is purely speculative, even if is made by a medical 
professional cannot be regarded as competent for purposes of 
well groundedness.  Therefore, based upon these facts, the 
Board concludes that the veteran's claim is not possible. 

Where a claim is not well grounded it is incomplete, and the 
VA is obliged under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  In this 
case, the RO informed the appellant of the necessary evidence 
in the claims form he completed, in its notice of rating 
decision dated in April 1994, and in the statement of the 
case.  The discussion below informs the veteran of the types 
of evidence lacking, and which he should submit for a well-
grounded claim.  Unlike the situation in Robinette, in this 
case the veteran has not advised VA of the existence of any 
particular evidence which, if obtained, would render his 
claim well-grounded.


ORDER

Service connection for arthritis, sterility, a bone marrow 
disorder, a blood disorder, and a skin disorder, claimed as 
being due to exposure to mustard gas, is denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals





 

